Mr. Presiding Justice Higbee delivered the opinion of the court. Abstract of the Decision. 1. Trespass, § 49*—when'finding of guilty against joint defendant sustained, by the evidence. In trespass against two defendants charging them with turning large streams of water with force and violence through the open doors and windows of plaintiff’s dwelling house, where it was not disputed that one of the defendants and two other persons committed the act charged, hut the other defendant, who was the mother of the codefendant, denied having aided or abetted in the commission of the act charged, held that a verdict finding both defendants guilty was sustained by the evidence. 2. Trespass, § 55*—when giving of argumentative instruction not reversible error. In an action of trespass charging a son and ■ mother with turning a large stream of water upon and into plaintiff’s dwelling house, an instruction given for plaintiff which in part stated that if the mother “was the owner of the dwelling house in question, and with a view of procuring possession of the same or forcing the plaintiff and his family to vacate the dwelling house, she was present or stood by and aided, abetted, etc.,” then she was liable with the other defendant, held objectionable as argumentative in setting forth a reason why the mother might have desired or been led to assist her son in his unlawful assault, but held that regardless of any reason which may or may not have actuated her to have assisted said offense, the instruction set forth the law applicable to the case and that the argumentative portion would not warrant a reversal. 3. Trespass, § 48*—admissibility of evidence. In trespass against two defendants for turning water upon and into plaintiff’s dwelling house, exclusion of evidence offered to show that one of the defendants had paid out large sums for fines and costs for the same act and that the wife of the plaintiff had previously recovered a judgment against him, held proper. 4. Appeal and error, § 1213*—when errors not affecting appellant cannot be complained of. In trespass against two defendants for turning water upon plaintiff’s dwelling house, exclusion of evidence offered to show that one of the defendants had paid out large sums for fines and costs for the same act and that the wife of the plaintiff had previously recovered a judgment against him cannot he complained of by the other defendant on appeal by her alone, as such action of the court did not in any manner concern plaintiff’s right of action against her.